Citation Nr: 1235339	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-23 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left ankle/foot disability, to include calcaneal spur. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a Board hearing on her July 2009 VA Form 9, but later withdrew this request in July 2012.  See 38 C.F.R. § 20.704 (e)(2011).


REMAND

The Board finds that additional development is needed to adjudicate the issue on appeal.

The Veteran argues that her claimed disability is the result of her active service. Specifically, she contends that she injured her left ankle during service, and that she has experienced chronic left ankle/foot problems since that time.

Service treatment records (STRs) show that on September 9, 1990, the Veteran was treated for a left ankle injury after falling down some stairs.  The ankle was swollen upon examination.  She was unable to bear weight on the ankle.  The assessment was left ankle sprain.  The following day the Veteran reported pain on the bottom of the foot and in the back of the foot.  X-rays revealed no evidence of fracture.  The assessment was left ankle sprain.  The ankle was wrapped in an ace bandage, and Ibuprofen was prescribed.  The Veteran was placed on a one-week limited profile.

On September 17, 1990, the Veteran was treated for persistent left foot and ankle swelling.  X-rays showed no acute or subacute fractures.  The assessment was left ankle sprain.  On follow up a few days later, there was gross discoloration of the toes and left ankle.  The assessment was ankle sprain.  The Veteran's limited profile was extended.  X-rays taken on September 21, 1990 showed less swelling over the lateral malleolar region compared to films taken on September 17, 1990, with no evidence of an acute fracture.

In November 1990, the Veteran was treated for left ankle swelling and occasional stiffness.  Distal pulse and sensation were intact.  Range of motion was normal.  The Veteran received a 30-day limited profile.

A June 1994 separation examination revealed a normal clinical evaluation of the feet.

It is also clear upon review of the record that the Veteran suffered intervening injuries to her left ankle following her separation from service.  A private treatment record from Northside Hospital shows that the Veteran was treated for a broken ankle in December 2006.  Private treatment records from Dr. J.D.H show that the Veteran was treated for intermittent left ankle pain a few days later.  She had reportedly sprained the ankle the previous week.  There was tenderness to palpation of the heel and posterior tibial tendon.  X-rays revealed no acute fractures.  The assessment was left ankle sprain.  The Veteran was placed in a short walking boot.  The doctor stated "I do not feel like she has an unstable ankle; however, the pain at the heel and posterior tibial tendon are concerning."  A follow-up visit one week later shows that the Veteran was unable to bear weight on the left ankle.  She complained of severe pain at the heel as well as swelling.  The assessment was ankle sprain, worsening.  

January 2007 MRIs revealed abundant subcutaneous fluid and edema along the dorsum of the foot; mild peroneal tenosynovitis and intact Achilles tendon; tear of the anterior talofibular ligament; and mild thickening of the medial plantar fascia with slight associated soft tissue edema.  There was no evidence of any fractures.

The record also contains a lay statement that describes witnessing the Veteran wearing a cast on her left foot in 1990.  The statement indicates that the Veteran has had problems with her left ankle "a number of other times" to include left ankle sprains in 1997, 2006, and 2007.

The Veteran now contends that regardless of any intervening injury since service, she suffered an injury to her left ankle/foot during service that resulted in chronic residual disability.  In other words, she claims to have had left ankle/foot symptoms after the initial in-service injury and prior to the intervening post-service injuries.

Given the evidence of in-service treatment for a left ankle injury, as well as the Veteran's competent assertions of continuity of symptoms, remand is required for a medical opinion to determine whether there is a relationship between current disability and military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is competent to report that she has experienced left ankle/foot problems, to include instability, while on active duty and since that time because these symptoms are observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's contentions regarding these symptoms also must be considered in light of the medical and other evidence of record to determine whether her lay testimony is also credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, there are outstanding treatment records that should be obtained on remand.  In correspondence dated in April 2008, Dr. J.D.H. stated that he also treated the Veteran for a left ankle injury in November 2007.  Accordingly, on remand, the agency of original jurisdiction should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran authorize release of her private treatment records from Dr. J. David Hill from March 2007 to the present.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current left ankle/foot disability.  All indicated tests and studies should be performed.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  

The examiner should determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed left ankle/foot disability had its onset during the Veteran's active duty, or is otherwise related to her active service (including whether any such disability is consistent with the Veteran's in-service left ankle problems).  

In answering this question, the examiner should address the pertinent in-service and post-service findings, as well as the Veteran's statements regarding her in-service left ankle injury, her assertions of left ankle/foot problems continuing since service, and the intervening left ankle injuries in 1997, 2006, and 2007.  The examiner should set forth the medical reasons for accepting or rejecting the statements relating to continuity of symptoms since the Veteran's period of military service that ended in 1994.  The examiner should indicate what, if any, relationship the Veteran's intervening left ankle injuries have to any current left ankle/foot disability. 

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, ensure that the examination report complies with the remand instructions, and then re-adjudicate the issue of entitlement to service connection for a left ankle/foot disability, to include calcaneal spur.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


